Citation Nr: 1726438	
Decision Date: 07/11/17    Archive Date: 07/20/17

DOCKET NO.  05-39 138A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama



THE ISSUE

Entitlement to a total disability rating due to service-connected disabilities based on individual unemployability (TDIU).  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel



INTRODUCTION

The Veteran had active duty for training (ACDUTRA) in the Army Reserve from September 1980 to December 1980.  He was activated and served on active duty from August 1997 to April 1998.  Thereafter, he again returned to active duty from February 2003 to December 2003.  His service includes other periods of ACDUTRA and inactive duty training (INACDUTRA).

This case came before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) on appeal from an August 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Jurisdiction over the case was later transferred to the RO in Montgomery, Alabama.  

In June 2010, the Board determined that the issue of entitlement to TDIU was on appeal as part of the increased evaluation issues at that time. See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

In September 2011, the Board issued a decision denying, in pertinent part, the claim for TDIU.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In April 2012 Order, the Court granted the parties' Joint Motion for Remand (Joint Motion) and vacated the September 2011 decision denying the issue of entitlement to TDIU.

Thereafter, in April 2013, the Board remanded the case to the Agency of Original Jurisdiction (AOJ).  The case has since been returned to the Board for appellate review.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is again REMANDED to the AOJ.  VA will notify the Veteran if further action is required.

REMAND

The Veteran is currently service-connected for an unspecified depressive disorder, intervertebral disc syndrome with degenerative changes, radiculopathy of the sciatic nerve in the left and right lower extremities, and left elbow degenerative arthritis.  His combined evaluation is 70 percent.  The Veteran has not been afforded a VA examination in connection with the claim, and the Board finds that a medical opinion addressing the combined effects of these disabilities would be helpful in deciding the claim.  

The Board further notes that the Veteran filed a VA Form 21-526 in March 2017.  A determination on the additional claims could impact the outcome of the claim for TDIU. See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).

Moreover, the Board notes that additional evidence has been received since the most recent supplemental statement of the case.  The Veteran and his representative have not submitted a waiver of the AOJ's initial consideration of the evidence.  As such, the additional evidence must be referred to the AOJ for review and preparation of a SSOC, if a grant of the benefit sought is not made.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his service-connected unspecified depressive disorder, intervertebral disc syndrome with degenerative changes, radiculopathy of the sciatic nerve in the left and right lower extremities, and left elbow degenerative arthritis.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding VA medical records.

2.  The AOJ should send the Veteran another VA Form 21-8940 and request that he complete and return it.

He is advised that he is expected to cooperate in the efforts to develop and adjudicate his claim and that his failure to do so may subject him to the risk of an adverse adjudication based on an incomplete and underdeveloped record.

3.  After completing the foregoing development, the AOJ should schedule the Veteran for a VA examination by an appropriate examiner.  The ultimate purpose of the examination is to ascertain the combined impact of the Veteran's service-connected disabilities on his ability to work.

If appropriate, any studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file. 

The examiner should elicit and set forth the pertinent facts regarding the Veteran's medical history, education and employment history, day-to-day functioning, and industrial capacity. 

The report should also indicate if there is any form of employment that the Veteran could perform, and if so, what type.

A written copy of the report should be associated with the claims file. 
4.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the case should be readjudicated by the AOJ on the basis of additional evidence.

If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

